JOINT MOTION TO DISMISS
NOW INTO COURT, comes the State of Louisiana, through undersigned Assistant District Attorney, Beth Conrad, in and for the Parish of Calcasieu, suggesting to this Court that:
I.
Both the First Assistant District Attorney, John Sinquefield, and Defense Counsel, Glen Vamvoras, request that this Honorable Court Dismiss the above-mentioned ease from the docket for oral arguments on October 26, 1989, due to the fact that a settlement has been entered into by the counsels listed above.
WHEREFORE: It is prayed that this Motion to Dismiss be granted and that the oral arguments scheduled for October 26, 1989, be upset and removed from the docket.
Respectfully submitted,
s/ John W. Sinquefield
John W. Sinquefield
First Assistant District
Attorney
s/ Beth A. Conrad
Beth A. Conrad
Assistant District Attorney
s/ Glen D. Vamvoras
Glen Vamvoras
Attorney at Law
ORDER
Upon considering the motion filed on behalf of the State of Louisiana and Glen Vamvoras,
IT IS ORDERED that the Motion to Dismiss shall be granted and the above mentioned case be upset from the docket for oral arguments on October 26, 1989.